Citation Nr: 1738851	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  12-13 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1964 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") in May 2016, which granted a joint motion for remand vacating a November 2011 Board decision and remanding the issue for additional development.  The Board remanded the case in December 2016.

The issue initially arose from a December 2011 rating decision by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA).  In October 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  


FINDINGS OF FACT

1.  There is clear and unmistakable evidence demonstrating that left ear hearing loss pre-existed the Veteran's entry into active military service.

2.  There is clear and unmistakable evidence demonstrating that the Veteran's pre-existing left ear hearing loss was not worsened beyond its natural progression by active military service.


CONCLUSION OF LAW

The Veteran's pre-existing left ear hearing loss was not aggravated by active duty.  38 U.S.C.A. §§ 1110, 1111, 1153 (West 2014); 38 C.F.R. §§ 3.304, 3.306, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appeal was remanded by the Board for additional development in December 2016.  Although a March 2017 VA examination provided the requested opinions necessary for an adequate appellate determination, the examination was conducted by an audiologist other than the examiner who conducted the prior December 2011 examination.  It is presumed that the December 2011 examiner was unavailable to provide the requested opinions in this case.  See Marsh v. Nicholson, 19 Vet. App. 381, 385 (2005) (discussing the presumption of regularity in VA administrative processes).  The Board finds that there has been substantial compliance with its remand instructions, and the claim is ready for disposition. See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection Claim

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  


Certain chronic diseases, such as sensorineural hearing loss, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  

A Veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence (obvious or manifest) establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2016).  Noted means "[o]nly such conditions as are recorded in examination reports."  38 C.F.R. § 3.304(b).  "Clear and unmistakable evidence" is an "onerous" evidentiary standard requiring that the conclusion be "undebatable."  Cotant v. Principi, 17 Vet. App. 116 (2003) (citing Laposky v. Brown, 4 Vet. App. 331 (1993)).  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during that active service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded where the disability underwent no increase in severity during service.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2016).  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Sensorineural hearing loss is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

A hearing loss disability for VA compensation purposes is defined by regulation and impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

Once the requirements of 38 C.F.R. § 3.385 have been met and a present hearing disability under applicable VA laws and regulations is found, a determination must be made as to whether the current hearing disorder is related to service.  Even if a veteran does not have a hearing loss disability for VA compensation purposes recorded during service, service connection may still be established if post-service evidence satisfies the criteria of 38 C.F.R. § 3.385 and the evidence links the present hearing loss disability to service.  The threshold for normal hearing is 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2016).

The record shows the Veteran had an in-service audiological evaluation during service in September 1964, at which time auditory thresholds were recorded.  However, because it is unclear whether such thresholds were recorded in using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.  As it relates to VA examinations and VA records, audiological reports were routinely converted from ISO-ANSI results to ASA units until the end of 1975 because the regulatory standard for evaluating hearing loss was not changed to require ISO-ANSI units until September 9, 1975.
 
In light of the above, and where necessary to facilitate data comparison for VA purposes in the decision below, including under 38 C.F.R. § 3.385, audiometric data originally recorded using ASA standards will be converted to ISO-ANSI standard by adding between 5 and 15 decibels to the recorded data as follows:
 
Hertz
250
500
1000
2000
3000
4000
6000
8000
add
15
15
10
10
10
5
10
10

Audiological findings upon enlistment in September 1964, pure tone thresholds, converted to ISO-ANSI standard, in decibels, for his left ear were as follows: 10 (500 Hz.), 5 (1000 Hz.), 15 (2000 Hz.), 20 (3000 Hz.), and 40 (4000 Hz.).  

Audiological findings in June 1967, pure tone thresholds, converted to ISO-ANSI standard, in decibels, were as follows: in the left ear: 15 (500 Hz.), 15 (1000 Hz.), 10 (2000 Hz.), 30 (3000 Hz.), and 55 (4000 Hz.).  

Audiological findings upon separation in June 1968, pure tone thresholds, converted to ISO-ANSI standard, in decibels, were as follows: in the left ear: 10 (500 Hz.), 5 (1000 Hz.), 10 (2000 Hz.), 25 (3000 Hz.), and 40 (4000 Hz.).  

The Veteran's DD-214 shows that he served in the United States Air Force as a welder specializing in aviation metallurgy.  At his hearing before the Board in October 2012, he testified that he was exposed to high levels of noise during active service as his duties required him to work in a noisy machine shop near the flightline, where he was exposed to the noise of generators, heavy machine tools, and aircraft engines.  He stated that he was not issued hearing protection during service.  The Board concedes that the Veteran was exposed to traumatically high levels of noise during active duty.  The Veteran now testifies that he was employed post-service in the manufacturing industry but that he was always provided with hearing protection.  He is presently service-connected for unilateral hearing loss of his right ear and tinnitus.  He contends that VA erred in denying him compensation for left ear hearing loss when he was exposed to the same level of acoustically traumatic noise during service that is associated with his service-connected right ear hearing loss and tinnitus. 

The Veteran filed his claim for VA compensation for hearing loss in October 2011.  Pursuant to his claim, he was provided with a VA audiological examination in December 2011, which shows that his pure tone thresholds, in decibels, using the current ISO-ANSI standard, for his left ear were as follows: 15 (500 Hz.), 15 (1000 Hz.), 60 (2000 Hz.), 70 (3000 Hz.), and 70 (4000 Hz.).  Speech audiometry revealed speech recognition ability of 64 percentage in the left ear.

After reviewing the Veteran's relevant clinical history in his claims file, the examining audiologist presented the following findings, commentary, and opinion, which states in pertinent part:

At entrance into the Air Force, this veteran had a mild high frequency hearing loss in [his left] ear.  It is less likely than not that this veteran's hearing in the left ear was permanently aggravated by service-related noise exposure as his hearing did not decline significantly when the exit exam [results are] compared to the [results obtained in] the entrance exam.

[The Veteran's left ear hearing loss existed] prior to service [and was not] aggravated beyond [its] normal progression in military service.

The service medical record audiogram from entrance [in September 1964] was compared to the audiogram from exit [in July 1968].  Hearing did not decline significantly in the left ear. 

The March 2017 examiner summarized the evidence of record and found that there was no permanent positive threshold shift in service that was greater than normal measurement variability at any frequency between 500 Hz. and 6000 Hz.  She also found that the Veteran's left ear hearing loss was not likely caused by or a result of an event in military service; that a review of his service treatment records revealed clear and unmistakable evidence of a mild, documented, pre-existing hearing loss at 4000 Hz. at entrance; that he did not experience any significant threshold shifts (15 dB or greater) at any frequency when comparing the findings on exit and entrance examinations and such was clear and unmistakable evidence that his pre-existing left ear hearing loss was not aggravated by service; and that a June 1967 occupational health examination revealed a moderate (50 dB) hearing loss at 4000 Hz that was a significant but temporary threshold shift when compared to enlistment and exit examinations.  

The examiner noted that the pure tone audiogram was considered the gold standard for a hearing examination and that there was no evidence suggesting that the Veteran's hearing test was invalid.  It was conceded that the Veteran was exposed to loud noises in service, but the examiner noted that it was known that exposure to excessive noise did not always affect ears equally.  

Based upon the evidence of record, the Board finds that clear and unmistakable evidence demonstrates that left ear hearing loss pre-existed the Veteran's entry into active military service and that clear and unmistakable evidence demonstrates that his pre-existing left ear hearing loss was not permanently worsened beyond its natural progression by active military service.  The opinions of the December 2011 and March 2017 VA examiners are persuasive and based upon adequate rationale.  The March 2017 examiner, in substantial compliance with the remand directives, reviewed the evidence of record and adequately considered the credible lay statements.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Consideration has also been given to the appellant's assertion, in essence, that his left ear hearing loss was aggravated by service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The medical significance of symptoms and chronicity are not conditions readily amenable to lay diagnosis or probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The appellant is competent to report observable symptoms.  However, there is no indication that he is competent to link etiologically any such symptoms to a current diagnosis.  He is not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise as to this disorder.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  

In conclusion, the Board finds that service connection for left ear hearing loss is not warranted.  When all the evidence is assembled, VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against the claim.  


ORDER

Entitlement to service connection for left ear hearing loss is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


